Exhibit 10.6

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into effective July 30, 2019 (the “Effective Date”), by and between
Armand Girard (“Executive”) and GlycoMimetics, Inc. (the “Company”).

WHEREAS, the Company desires to continue to employ Executive to provide personal
services to the Company, and Executive wishes to continue to be employed by the
Company and provide personal services to the Company in return for certain
compensation and benefits; and

WHEREAS, this Agreement amends, restates and supersedes in its entirety
Executive’s Executive Employment Agreement dated March 1, 2019.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1.         EMPLOYMENT BY THE COMPANY.

1.1       Term.  The term of employment hereunder will be for the four year
period commencing on the Effective Date and ending on the fourth anniversary of
the Effective Date, subject to termination prior thereto pursuant to Sections 5,
 6,  7,  8 or 9 below.  Unless the Company gives notice of its intent not to
renew Executive’s employment hereunder, or Executive gives written notice to the
Company of Executive’s determination not to renew Executive’s service and
employment hereunder, in any case at least one year prior to the fourth
anniversary of the Effective Date, this Agreement, and Executive’s employment by
the Company hereunder, shall be renewed for one year from that
anniversary.  Thereafter, unless the Company or Executive gives written notice
of determination not to renew at least one year prior to the next succeeding
anniversary of the Effective Date, this Agreement shall be renewed for one year
from that anniversary.  The term “Service Period” shall mean the four year
period provided for in this Section 1.1 and any extension thereof, or any
shorter period resulting from any termination of service under Sections 5,  6,
 7,  8 or 9 hereof.

1.2       Position.  Executive will be assigned to the position of Senior Vice
President, Strategy and Corporate Development for the Company.  During the term
of Executive’s employment with the Company, Executive will devote Executive’s
best efforts and substantially all of Executive’s business time and attention to
the business of the Company.

1.3       Duties.  Executive will report to the Chief Executive Officer and/or
such other Company executives designated by the Chief Executive Officer,
performing such duties as are normally associated with Executive’s then current
position and such duties as are assigned to Executive from time to time, subject
to the oversight and direction of the Chief Executive Officer or any applicable
designee. Executive shall perform Executive’s duties under this Agreement
principally out of the Company’s Rockville, Maryland location, or such other
location as assigned.  In addition, Executive shall make such business trips to
such places as may be necessary or advisable for the efficient operations of the
Company.





1




 

1.4       Company Policies and Benefits.  The employment relationship between
the parties shall also be subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion.  Executive will be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during Executive’s employment.  All
matters of eligibility for coverage or benefits under any benefit plan shall be
determined in accordance with the provisions of such plan.  The Company reserves
the right to change, alter, or terminate any benefit plan in its sole
discretion.  Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

1.5       Time to be Devoted to Service.  Except for reasonable vacations,
absences due to temporary illness, and activities that may be mutually agreed to
by the parties, Executive shall devote Executive’s entire time, attention and
energies during normal business hours and such evenings and weekends as may be
reasonably required for the discharge of Executive’s duties to the business of
the Company during the Service Period. During the Service Period, Executive will
not be engaged in any other business activity, which, in the reasonable judgment
of the Chairperson of the Board of Directors of the Company, conflicts with the
duties of Executive hereunder, whether or not such activity is pursued for gain,
profit or other pecuniary advantage.  The Company further acknowledges and
agrees that, subject to the prior written approval by a majority of the Board of
Directors (which majority shall exclude Executive if Executive is a then current
member of the Board of Directors) and consistent with the terms of the Employee
Proprietary Information Agreement (as defined in Section 3 below),  Executive
may serve on the boards of directors and advisory boards of other companies
provided that such service does not interfere with the performance of
Executive’s duties hereunder.

2.         COMPENSATION.

2.1       Base Salary.  Executive shall receive for Executive’s services to be
rendered hereunder an initial annualized base salary of $335,000.00, subject to
review and adjustment from time to time by the Company in its sole discretion
and payable subject to standard federal and state payroll withholding
requirements in accordance with Company’s standard payroll practices (“Base
Salary”).

2.2       Bonus.  Beginning in 2019, Executive shall be eligible to be awarded
an annual cash bonus pursuant to the Company’s annual performance bonus plan
(“Bonus”), with the initial target amount of such bonus equal to thirty-five
percent (35%) of Executive’s Base Salary during the then current bonus year
(“Target Bonus”), subject to review and adjustment from time to time by the
Company in its sole discretion, payable subject to standard federal and state
payroll withholding requirements.  Whether or not Executive is awarded any Bonus
will be dependent upon (a) the actual achievement by Executive and the Company
of the applicable individual and corporate performance goals, as determined by
the Board’s Compensation Committee in its sole discretion, and (b) Executive’s
continuous performance of services to the Company through the date any Bonus is
paid.  The Bonus may be greater or lesser than the Target Bonus and may be
zero.  The annual period over which performance is measured for purposes of this
bonus is January 1 through December 31.  Any Bonus awarded pursuant to this
Section 2.2 will be paid on or before March 15 of the year following the year
for which it is





2




 

awarded.  Executive must be employed on the date bonuses are paid in order to be
eligible for any bonus.  In the event of termination of Executive’s employment,
no bonus, prorated or otherwise, will be paid for the year in which termination
occurs.

2.3       Expense Reimbursement.  The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
reimbursement policy.  For the avoidance of doubt, to the extent that any
reimbursements payable to Executive are subject to the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”): (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

3.           PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION AND
NON-SOLICITATION OBLIGATIONS.  The parties hereto have entered into an Employee
Confidential Information, Inventions, Non-Solicitation and Non-Competition
Agreement attached hereto as Exhibit A (the “Employee Proprietary Information
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement.  The Employee Proprietary Information Agreement
contains provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.

 

4.         NO CONFLICT WITH EXISTING OBLIGATIONS.  Executive represents that
Executive’s performance of all the terms of this Agreement and as an Executive
of the Company do not and will not breach any agreement or obligation of any
kind made prior to Executive’s employment by the Company, including agreements
or obligations Executive may have with other employers or entities for which
Executive has provided services.  Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

 

5.         TERMINATION DUE TO DEATH OR DISABILITY.

5.1       Death or Disability.  If Executive dies while employed pursuant to
this Agreement, then all obligations of the parties hereunder shall terminate
immediately.  If Executive is unable due to a physical or mental condition to
perform the essential functions of his/her position with or without reasonable
accommodation for ninety (90) consecutive days or for one-hundred and eighty
(180) days in the aggregate during any twelve (12) month period or based on the
written certification by two licensed physicians of the likely continuation of
such condition for either such period (such condition being herein referred to
as “Disability”), the Company, at its option, may terminate Executive’s
employment under this Agreement immediately upon giving Executive notice to that
effect.  This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law.  Termination pursuant to this Section 5 is hereinafter referred
to as a  “Death or Disability Termination”.

5.2       Substitution.  The Board of Directors may designate another employee
to act in Executive’s place during any period of Executive’s Disability during
the Service Period.





3




 

Notwithstanding any such designation, Executive shall continue to receive
Executive’s Base Salary and benefits in accordance with Sections 1.4 and 2 of
this Agreement until Executive becomes eligible for disability income under the
Company’s disability income insurance (if any) or until the termination of
Executive’s employment, whichever shall first occur.

5.3       Disability Income Payments.  While receiving disability income
payments under the Company’s disability income insurance (if any), Executive
shall not be entitled to receive any Base Salary, but shall continue to be
eligible to participate in all other compensation and benefits in accordance
with Sections 1.4 and 2  until the date of Executive’s termination.
 Notwithstanding the foregoing and in accordance with the Company’s benefit
plans, Executive may be ineligible for coverage as an employee under the
Company’s group health insurance plan during the period of Executive’s
Disability, in which case continued coverage will be based on eligibility for
COBRA or applicable state continuation coverage.  All matters of eligibility for
coverage or benefits under any benefit plan shall be determined in accordance
with the provisions of such plan.

5.4       Verification of Disability.  If any question shall arise as to whether
during any period Executive is disabled through any illness, injury, accident or
condition of either a physical or psychological nature so as to be unable to
perform substantially all of Executive’s duties and responsibilities hereunder,
Executive may, and at the request of the Company shall, submit to a medical
examination by one or more licensed physicians selected by the Company to whom
Executive or Executive’s guardian has no reasonable objection to determine
whether Executive is so disabled and such determination shall for the purposes
of this Agreement be conclusive of the issue.  If such question shall arise and
Executive shall fail to submit to such medical examination, the Company’s
determination of the issue shall be binding on Executive.

6.         TERMINATION FOR CAUSE.  The Company, after consultation with the
Board of Directors of the Company, may terminate the employment of Executive
hereunder at any time for “cause” (such termination being hereinafter referred
to as a “Termination for Cause”) by giving Executive notice of such termination
as described in Section 9.5,  and upon the giving of such notice termination
shall take effect immediately.  For the purpose of this Section 6, “cause” will
mean that the Company has determined in its sole discretion that any of the
following occurred: (a) Executive’s breach of fiduciary duty or substantial
misconduct with respect to the business and affairs of the Company or any
subsidiary or affiliate thereof, (b) Executive’s neglect of duties or failure to
act which can reasonably be expected to materially adversely affect the business
or affairs of the Company, the Company or any subsidiary or affiliate thereof,
(c) Executive’s material breach of this Agreement, or of any provision of the
Employee Proprietary Information Agreement which, to the extent curable, is not
cured within 15 days after written notice thereof is given to Executive, (d) the
commission by Executive of an act involving moral turpitude or fraud,
(e) Executive’s conviction of any felony, or of any misdemeanor involving fraud,
theft, embezzlement, forgery or moral turpitude, (f) other conduct by Executive
that is materially harmful to the business or reputation of the Company,
including but not limited to conduct found to be in violation of the Company’s
policies prohibiting harassment or discrimination, or (g) the expiration of this
Agreement.





4




 

7.         TERMINATION WITHOUT CAUSE.  The Company, after consultation with the
Board of Directors of the Company, may terminate the employment of Executive
hereunder at any time without “cause” (such termination being hereinafter called
a “Termination Without Cause”) by giving Executive notice of such termination as
described in Section 9.5.  Executive’s termination of employment under this
Section 7 will take effect immediately upon the giving of such notice.

8.         RESIGNATION BY EXECUTIVE.

8.1       Without Good Reason.  Any resignation by Executive other than for Good
Reason (as defined below) will be referred to hereinafter as a “Resignation”.  A
Resignation will be deemed to be effective following notice under Section 9.5.

8.2       With Good Reason.  Provided Executive has not previously been notified
of the Company’s intention to terminate Executive’s employment, Executive may
resign from employment with the Company for Good Reason (as defined below) by
giving the Company written notice of such termination in compliance with Section
9.5 and provided that such notice specifies:  (i) the basis for termination; and
(ii) the effective date of termination (such termination being hereinafter
referred to as a “Termination for Good Reason”).  For purposes of this
Agreement, the term “Good Reason” shall mean any of the following without
Executive’s prior written consent:  (w) any material diminution of Executive’s
duties or responsibilities hereunder (except in each case in connection with a
Termination for Cause or as a result of Executive’s death or Disability), or,
the assignment to Executive of duties or responsibilities that are materially
inconsistent with Executive’s then position;  provided, however, that the
acquisition of the Company and subsequent conversion of the Company to a
division or unit of the acquiring company will not by itself result in a
diminution of Executive’s duties or responsibilities;  (x) a material reduction
in Executive’s Base Salary, which the parties agree is a reduction of at least
10% of Executive’s Base Salary (unless pursuant to a salary reduction program
applicable generally to the Company’s similarly-situated employees); (y) any
material breach of the Agreement by the Company which is not cured within 15
business days after written notice thereof is given to the Company; or (z) a
relocation of Executive from the Company’s principal office to a location more
than 35 miles from the location of the Company’s principal office, other than on
required travel by Executive on the Company’s business or on a temporary basis
not to exceed a period equal to two calendar months;  provided, however, that
any such termination by Executive shall only be deemed for Good Reason pursuant
to this definition if:  (1) Executive gives the Company written notice of intent
to terminate for Good Reason within 30 days following the first occurrence of
the condition(s) that Executive believes constitute(s) Good Reason, which notice
shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within 30 days following receipt of the written notice (the “Cure
Period”); (3) the Company has not, prior to receiving such notice from
Executive, already informed Executive that Executive’s employment with the
Company is being terminated; and (4) Executive voluntarily terminates
Executive’s employment within 30 days following the end of the Cure Period.





5




 

9.         EFFECT OF TERMINATION OF EMPLOYMENT.

9.1       Resignation,  Death or Disability Termination, or a Termination for
Cause.  Upon the termination of Executive’s employment hereunder pursuant to a
Resignation,  Death or Disability Termination, or a Termination for Cause,
neither Executive nor Executive’s beneficiary or estate will receive severance
payments, or any other severance compensation or benefit, or have any further
rights or claims against the Company, its affiliates, or its subsidiaries under
this Agreement except to receive:

(a)        the accrued but unpaid portion of Executive’s then current Base
Salary, computed on a pro-rata basis to the date of such termination, subject to
the Company’s standard payroll policies;

(b)       all compensation and benefits payable to Executive based on
Executive’s then current participation in any compensation or benefit plan,
program or arrangement through the date of termination; and

(c)        reimbursement for any expenses for which Executive shall not have
theretofore been reimbursed as provided in the Company’s standard expense
reimbursement policy.

9.2       Termination Without Cause or for Good Reason (Other Than Change in
Control).  Upon the termination of Executive’s employment hereunder pursuant to
a Termination Without Cause or a Termination for Good Reason (other than in
connection with a Change in Control (as defined below)), neither Executive nor
Executive’s beneficiary or estate will have any further rights or claims against
the Company, its affiliates or its subsidiaries under this Agreement except to
receive:

(a)        a termination payment equal to that provided for in Section 9.1
hereto; and

(b)       if Executive executes a general release in favor of the Company,
substantially in the form attached hereto as Exhibit B (the “Release”), and
subject to Section 9.2(c) (the date that the Release becomes effective and may
no longer be revoked by Executive is referred to as the “Release Date”), then
the Company shall pay to Executive the following severance benefits (such
benefits referred to as “Severance Benefits”): (i) continuation of Executive’s
then current Base Salary for a period of twelve (12) months from the Release
Date (such applicable period is referred to as the “Severance Period”), less
applicable withholdings and deductions (“Severance Pay”),  paid in equal
installments  beginning on the Company’s first regularly scheduled payroll date
that is at least sixty (60) days following the Release Date (the “Severance Pay
Commencement Date”), with the remaining installments occurring on the Company’s
regularly scheduled payroll dates thereafter; provided, however, that on the
Severance Pay Commencement Date, the Company will pay in a lump sum the
aggregate amount of the Severance Pay that the Company would have paid Executive
through such date had the payments commenced on the first regular payroll date
following the Separation from Service (as defined below) through the Severance
Pay Commencement Date, with the balance paid thereafter on the applicable
schedule described above; and (ii) payment of the premiums of





6




 

Executive’s group health insurance COBRA continuation coverage, including
coverage for Executive’s eligible dependents, for a maximum period of twelve
(12) months following Executive’s Termination Without Cause or a Termination for
Good Reason (other than in connection with a Change in Control (as defined
below)) (such period subject to the qualifications of this Section 9.2(b)
referred to as “COBRA Payment Period”);  provided, however, that (a) the Company
shall pay premiums for Executive and Executive’s eligible dependents only for
coverage for which Executive and Executive’s eligible dependents were enrolled
immediately prior to the Termination Without Cause or Termination for Good
Reason; (b) the Company’s obligation to pay such premiums shall cease
immediately upon Executive’s eligibility for comparable group health insurance
provided by a new employer of Executive or upon Executive no longer being
eligible for COBRA during the COBRA Payment Period; and (c) the Company’s
obligation to pay such premiums shall be contingent on Executive’s timely
election of continued group health insurance coverage under COBRA. Vesting of
any unvested stock options and/or other equity securities shall cease on the
date of termination following Executive’s Termination Without Cause or a
Termination for Good Reason (other than in connection with a Change in Control
(as defined below)).  In addition, the Company’s severance obligation shall be
reduced by the amount of any salary received by Executive from another employer
during the Severance Period.  Executive agrees to inform the Company promptly if
Executive obtains other employment during the Severance Period.  Notwithstanding
the foregoing, if at any time the Company determines, in its sole discretion,
that the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay Executive, on the first day of each month of the
remainder of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premiums for that month, subject to applicable tax withholdings and
deductions (such amount, the “Special Severance Payment”).

(c)        To receive the Severance Benefits pursuant to Section 9.2(b),
Executive’s termination or resignation must constitute a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)) (“Separation
from Service”) and Executive must execute and allow the Release to become
effective within 60 days of Executive’s termination or resignation.  Executive’s
ability to receive the Severance Benefits pursuant to Section 9.2(b) is further
conditioned upon Executive: returning all Company property; complying with
post-termination obligations under this Agreement and the Employee Proprietary
Information Agreement, and complying with the Release including without
limitation any non-disparagement and confidentiality provisions contained
therein.  The Severance Benefits provided to Executive pursuant to Section
9.2(b) are in lieu of, and not in addition to, any benefits to which Executive
may otherwise be entitled under any Company severance plan, policy or program.

(d)       The damages (if any) caused to Executive by a Termination Without
Cause or a Termination for Good Reason would be difficult to ascertain;
therefore, the Severance Benefits for which Executive is eligible pursuant to
Section 9.2(b) above in exchange for the Release is agreed to by the parties as
liquidated damages, to serve as full compensation, and not a penalty.





7




 

9.3       Change in Control Severance Benefits.

 

(a)        In the event that the Company (or any surviving or acquiring
corporation) terminates Executive’s employment for a Termination Without Cause
or Executive resigns in connection with a Termination for Good Reason within 12
months following the effective date of a Change in Control (“Change in Control
Termination”), and  upon compliance with Section 9.2(c) above, Executive shall
be eligible to receive the following Change in Control severance benefits
instead of the Severance Benefits set forth in Section 9.2 above: (i) a lump-sum
cash payment in an amount equal to Executive’s annual Base Salary then in effect
for a period of twelve (12) months, less applicable withholdings and deductions,
paid on the 60th day following the Change in Control Termination;  (ii) an
amount equal to 1.0  times (1.0x) Executive’s then current annual Target Bonus
paid on the 60th day following the Change in Control Termination;  and (iii) the
Company (or any surviving or acquiring corporation) shall pay the premiums of
Executive’s group health insurance COBRA continuation coverage, including
coverage for Executive’s eligible dependents, during the twelve (12) months
following a Change in Control Termination (such period subject to the
qualifications of this Section 9.3(a) referred to as “CIC COBRA Payment
Period”);  provided, however, that (a) the Company (or any surviving or
acquiring corporation) shall pay premiums for Executive and Executive’s eligible
dependents only for coverage for which Executive and Executive’s eligible
dependents were enrolled immediately prior to the Change in Control Termination;
and (b) the Company’s (or any surviving or acquiring corporation’s) obligation
to pay such premiums shall cease immediately upon Executive’s eligibility for
comparable group health insurance provided by a new employer of Executive or
upon Executive no longer being eligible for COBRA during the CIC COBRA Payment
Period; and (c) the Company’s obligation to pay such premiums shall be
contingent on Executive’s timely election of continued group health insurance
coverage under COBRA.  Executive agrees that the Company’s (or any surviving or
acquiring corporation’s) payment of health insurance premiums will satisfy the
Company’s obligations under COBRA for the period provided.  No insurance premium
payments will be made following the effective date of Executive’s coverage by a
health insurance plan of a subsequent employer.  For the balance of the period
that Executive is entitled to coverage under federal COBRA law, if any,
Executive shall be entitled to maintain such coverage at Executive’s own
expense.  Notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including, without limitation, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company will instead pay Executive, on the first day of each month of the
remainder of the CIC COBRA Payment Period, the Special Severance Payment.

(b)       To receive the payments in Section 9.3(a), Executive’s termination or
resignation must constitute a Separation from Service (as defined under Treasury
Regulation Section 1.409A-1(h)) and Executive must execute and allow the Release
to become effective within 60 days of Executive’s termination or resignation. 
Executive’s ability to receive benefits pursuant to Section 9.3(a) is further
conditioned upon Executive: returning all Company property; complying with
Executive’s post-termination obligations under this Agreement and the Employee
Proprietary Information Agreement, and complying with the Release including
without limitation any non-disparagement and confidentiality provisions
contained therein.





8




 

(c)        In addition, notwithstanding anything contained in Executive’s award
agreements to the contrary, upon a Change in Control Termination Executive shall
receive accelerated vesting of all then unvested shares of the Company’s Common
Stock subject to outstanding stock options, restricted stock units and any other
equity incentive awards that Executive then may have, if any, provided, however,
that unvested shares subject to Executive’s outstanding stock options shall only
accelerate if Executive executes the Release within the timeframe provided by
the Company and Executive’s stock options shall remain outstanding following the
date of Executive’s Change in Control Termination if and to the extent necessary
to give effect to this Section 9.3(c) subject to earlier termination under the
terms of the equity plan under which such stock options were granted and the
original maximum term of the award (without regard to Executive’s termination).

(d)       As used in this Agreement, a “Change in Control” is defined as the
first to occur of the following: (a) a sale, lease, exchange or other transfer
in one transaction or a series of related transactions of all or substantially
all of the assets of the Company (other than the transfer of the Company’s
assets to a majority-owned subsidiary corporation); (b) a merger or
consolidation in which the Company is not the surviving corporation (unless the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing at
least fifty percent (50%) of the voting power of the corporation or other entity
surviving such transaction); (c) a reverse merger in which the Company is the
surviving corporation but the shares of the Company’s common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise (unless the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing at
least fifty percent (50%) of the voting power of the Company); or (d) any
transaction or series of related transactions in which in excess of fifty
percent (50%) of the Company’s voting power is transferred.  Notwithstanding the
foregoing, to the extent that the Company determines that any of the payments or
benefits under this Agreement that are payable in connection with a Change in
Control constitute deferred compensation under Section 409A that may only be
paid on a qualifying transaction (that is, they are not “exempt” under 409A),
the foregoing definition of Change in Control shall apply only to the extent the
transaction also meets the definition used for purposes of Treasury Regulation
Section 1.409A-3(a)(5), that is, as defined under Treasury Regulation Section
1.409A-3(i)(5).

9.4       Parachute Taxes.

(a)        If any payment or benefit Executive would receive from the Company or
otherwise in connection with a Change of Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount.  The “Reduced Amount” will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the





9




 

Excise Tax.  If a Reduced Amount will give rise to the greater after tax
benefit, the reduction in the Payments will occur in the following order: (a)
reduction of cash payments; (b) cancellation of accelerated vesting of equity
awards other than stock options; (c) cancellation of accelerated vesting of
stock options; and (d) reduction of other benefits paid to Executive.  Within
any such category of payments and benefits (that is, (a), (b), (c) or (d)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are.  In the event that acceleration of compensation from
Executive’s equity awards is to be reduced, such acceleration of vesting will be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant.

(b)       The registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the event
described in Section 280G(b)(2)(A)(i) of the Code will perform the foregoing
calculations.  If the registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the acquirer or is otherwise
unable or unwilling to perform the calculations, the Company will appoint a
nationally recognized firm that has expertise in these calculations to make the
determinations required hereunder.  The Company will bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.  The firm engaged to make the determinations
hereunder will provide its calculations, together with detailed supporting
documentation, to the Company and Executive within 30 calendar days after the
date on which Executive’s right to a Payment is triggered (if requested at that
time by the Company or Executive) or such other time as reasonably requested by
the Company or Executive.  Any good faith determinations of the independent
registered public accounting firm made hereunder will be final, binding and
conclusive upon the Company and Executive.

9.5       Notice; Effective Date of Termination.

(a)        Termination of Executive’s employment pursuant to this Agreement
shall be effective on the earliest of:

(i)         immediately after the Company gives notice to Executive of
Executive’s Termination for Cause or Termination Without Cause,  unless pursuant
to Section 6(c) in which case 15 days after notice if not cured or unless the
Company specifies a later date, in which case, termination shall be effective as
of such later date;

(ii)       immediately upon Executive’s death;

(iii)      immediately after the Company gives notice to Executive of
Executive’s termination on account of Executive’s Disability, unless the Company
specifies a later date, in which case, termination shall be effective as of such
later date, provided that Executive has not returned to the full time
performance of Executive’s duties prior to such date;

(iv)       10 days after Executive gives written notice to the Company of
Executive’s Resignation;  provided that the Company may set a termination date
at any time between the date of notice and the date of resignation, in which
case Executive’s resignation shall be effective as of such other date. 
Executive will receive compensation through any required notice period; or





10




 

(v)        the date set forth in Section 8.2 above for a Termination for Good
Reason.

(b)       In the event notice of a termination under subsections (a)(i), (iii)
and (iv) is given orally, at the other party’s request, the party giving notice
must provide written confirmation of such notice within 5 business days of the
request in compliance with the requirement of Section 10.1 below.

9.6       Cooperation With Company After Termination of Employment. Following
termination of Executive’s employment for any reason, Executive shall fully
cooperate with the Company in all matters relating to the winding up of
Executive’s pending work including, but not limited to, any litigation in which
the Company is involved, and the orderly transfer of any such pending work to
such other employees as may be designated by the Company.

9.7       Application of Section 409A.  It is intended that all of the benefits
and payments under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4) and 1.409A‑1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those
provisions.  If not so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Section 409A, and incorporates
by reference all required definitions and payment terms.  For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A‑2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement (whether severance payments, reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder will at all times be
considered a separate and distinct payment.  Notwithstanding any provision to
the contrary in this Agreement, if Executive is deemed by the Company at the
time of Executive’s Separation from Service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon
Separation from Service set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then if delayed
commencement of any portion of such payments is required to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, the timing of the payments upon a Separation from
Service will be delayed as follows: on the earlier to occur of (i) the date that
is six months and one day after the effective date of Executive’s Separation
from Service, and (ii) the date of Executive’s death (such earlier date, the
“Delayed Initial Payment Date”), the Company will (A) pay to Executive a lump
sum amount equal to the sum of the payments upon Separation from Service that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payments had not been delayed pursuant to this
paragraph, and (B) commence paying the balance of the payments in accordance
with the applicable payment schedules set forth above.  No interest will be due
on any amounts so deferred.  To the extent that any severance payments or
benefits payable to Executive pursuant to this Agreement are not otherwise
exempt from the application of Code Section 409A, then, if the period during
which Executive may consider and sign the Release spans two calendar years, the
payment of severance will not be made or begin until the later calendar year.





11




 

10.         GENERAL PROVISIONS.

10.1     Notices.  Any notices required hereunder to be in writing shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail or confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) 5 days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) 1 day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Company,
“Attention Chairman of the Board,” at its primary office location and to
Executive at Executive’s address as listed on the Company payroll, or at such
other address as the Company or Executive may designate by 10 days advance
written notice to the other.

10.2     Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

10.3     Survival.  Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the parties will survive any such termination, whether by expiration of the
term, termination of Executive’s employment, or otherwise, for such period as
may be appropriate under the circumstances.

10.4     Waiver.  If either party should waive any breach of any provisions of
this Agreement, Executive or the Company shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

10.5     Complete Agreement.  This Agreement constitutes the entire agreement
between Executive and the Company with regard to the subject matter
hereof.  This Agreement is the complete, final, and exclusive embodiment of
their agreement with regard to this subject matter and supersedes any prior oral
discussions or written communications and agreements.  This Agreement is entered
into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in
writing signed by Executive and an authorized officer of the Company.  The
parties have entered into a separate Employee Proprietary Information Agreement
and have entered or may enter into separate agreements related to stock
awards.  These separate agreements govern other aspects of the relationship
between the parties, have or may have provisions that survive termination of
Executive’s employment under this Agreement, may be amended or superseded by the
parties without regard to this Agreement and are enforceable according to their
terms without regard to the enforcement provision of this Agreement.

10.6     Further Assurances.  Executive agrees to execute, acknowledge, seal and
deliver such further assurances, documents, applications, agreements and
instruments, and to





12




 

take such further actions, as the Company may reasonably request in order to
accomplish the purposes of this Agreement.

10.7     Counterparts.  This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

10.8     Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

10.9     Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of Executive’s duties hereunder and may not assign
any of Executive’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

10.10   Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Maryland, without giving effect to choice of law principles.  Executive and the
Company hereby expressly consent to the personal jurisdiction and venue of the
state and federal courts located in the State of Maryland for any claims or
suits arising from or related to this Agreement.

[Signature page follows]

 

 



13




 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Executive Employment Agreement on the day and year first written above.

 

 

 

 

 

 

GLYCOMIMETICS, INC.

    

EXECUTIVE

 

 

 

/s/ Rachel K. King

 

/s/ Armand Girard

(Signature)

 

(Signature)

 

 

 

 

 

 

 

 

 

 

By:

Rachel K. King

 

By:

Armand Girard

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Executive Employment Agreement

 





 




 

Exhibit A

 

Employee Proprietary Information Agreement

 

(see following pages)

 

 

 

 

 

 

Exhibit A to Amended and Restated Executive Employment Agreement

 





 




 

Exhibit B

 

Release Agreement

 

(see following pages)

 

 

 

 

 

 

 

 

 

Exhibit B to Amended and Restated Executive Employment Agreement

 

 

 



 




 

Release Agreement

 

This Release Agreement (“Release”) is made by and between GlycoMimetics, Inc.
(the “Company”) and Armand Girard  (“you”).  You and the Company entered into an
Amended and Restated Employment Agreement dated July 30, 2019 (the “Employment
Agreement”).  You and the Company hereby further agree as follows:

 

1.         A blank copy of this Release was attached to the Employment Agreement
as Exhibit B.

2.         Severance Payments.  If your employment was terminated by the Company
for a Termination Without Cause, a Termination for Good Reason, or a Change in
Control Termination (as defined in the Employment Agreement) in accordance with
Section 9 of the Employment Agreement, then in consideration for your execution,
return and non-revocation of this Release, following the Release Date (as
defined in Section 3 below) the Company will provide severance benefits to you
as follows: [described benefits and payment schedule].

3.         Release by You.  In exchange for the payments and other consideration
under this Release, to which you would not otherwise be entitled, and except as
otherwise set forth in this Release, you hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates (the
“Releasees”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Release, including but not limited to:  all
such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action; tort law; or contract law (individually a “Claim” and
collectively “Claims”).  The Claims you are releasing and waiving in this
Release include, but are not limited to, any and all Claims that the Company,
its parents and subsidiaries, and its and their respective officers, directors,
agents, servants, employees, attorneys, shareholders, successors, assigns or
affiliates:

           has violated its personnel policies, handbooks, contracts of
employment, or covenants of good faith and fair dealing;

           has discriminated against you on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: the Age Discrimination in Employment
Act, as amended (“ADEA”); Title VII of the Civil Rights Act of 1964, as amended;
42 U.S.C. § 1981, as amended; the Civil Rights Act of 1866; the Fair Employment
Practice Act of Maryland, Md. Code Ann., State Government, Title 20;  the Worker
Adjustment Retraining and Notification Act; the Equal Pay Act; the





1




 

Americans With Disabilities Act; the Family Medical Leave Act; the Occupational
Safety and Health Act; the Immigration Reform and Control Act; the Uniform
Services Employment and Reemployment Rights Act of 1994, as amended; Section 510
of the Employee Retirement Income Security Act; and the National Labor Relations
Act;

           has violated any statute, public policy or common law (including but
not limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, you are not releasing any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as a member of the Board of Directors and/or
officer of the Company.  Also excluded from this Release are any claims which
cannot be waived by law, including, without limitation, any rights you may have
under applicable workers’ compensation laws and your right, if applicable, to
file or participate in an investigative proceeding of any federal, state or
local governmental agency. Nothing in this Release shall prevent you from
filing, cooperating with, or participating in any proceeding or investigation
before the Equal Employment Opportunity Commission, United States Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal
government agency, or similar state or local agency (“Government Agencies”), or
exercising any rights pursuant to Section 7 of the National Labor Relations
Act.  You further understand this Release does not limit your ability to
voluntarily communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Release does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, you are otherwise waiving, to the fullest extent permitted by
law, any and all rights you may have to individual relief based on any Claims
that you have released and any rights you have waived by signing this
Release.  If any Claim is not subject to release, to the extent permitted by
law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
any of the Company Parties is a party.  This Release does not abrogate your
existing rights under any Company benefit plan or any plan or agreement related
to equity ownership in the Company; however, it does waive, release and forever
discharge Claims existing as of the date you execute this Release pursuant to
any such plan or agreement.

You are waiving, however, your right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
your behalf. You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA, as amended.  You also
acknowledge that (i) the consideration given to you in exchange for the waiver
and release in this Release is in addition to anything of value to which you
were already entitled, and (ii) that you have been paid for all time worked,
have received all the leave, leaves of absence and leave benefits and
protections for which you are eligible, and have not suffered any on‑the-job
injury for which you have not already filed a claim. You further acknowledge
that you have been advised by this writing that:  (a) your waiver and release do
not apply to any rights or claims that may arise after the execution date of
this Release; (b) you have been advised hereby that you have the right to
consult with an attorney





2




 

prior to executing this Release; (c) you have twenty-one (21) days [in the event
of a group release 21 days becomes 45 days] to consider this Release (although
you may choose to voluntarily execute this Release earlier); (d) you have seven
(7) days following your execution of this Release to revoke the Release; and (e)
this Release shall not be effective until the date upon which the revocation
period has expired unexercised, which shall be the eighth day after this Release
is executed by you provided the Company has also executed the Release on or
before that date (the “Release Date”).

4.         Return of Company Property.  Within ten (10) days of the effective
date of the termination of employment, you agree to return to the Company all
Company documents (and all copies thereof) and other Company property then in
existence that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).  Receipt of the Severance described in
paragraph 2 of this Release is expressly conditioned upon return of all such
Company Property.

5.          Confidentiality.  The provisions of this Release will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that:  (a) you may disclose this Release
in confidence to your immediate family; (b) you may disclose this Release in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Release insofar as such disclosure may be
required by law.  Notwithstanding the foregoing, nothing in this Release shall
limit your right to voluntarily communicate with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, other federal
government agency or similar state or local agency or to discuss the terms and
conditions of your employment with others to the extent expressly permitted by
Section 7 of the National Labor Relations Act.

6.         Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Obligations.  Both during and after your employment you
acknowledge your continuing obligations under your Employee Confidential
Information, Inventions, Non-Solicitation and Non-Competition Agreement
(“Employee Proprietary Information Agreement”) not to use or disclose any
confidential or proprietary information of the Company and to refrain from
certain solicitation and competitive activities.  Confidential information that
is also a “trade secret,” as defined by law, may be disclosed (A) if it is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, in the event that you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you: (A) file any document containing the trade
secret under seal; and (B) do not disclose the trade secret, except pursuant to
court order.

7.         [Note: The Company may, in its discretion, elect to include this
provision] Non-Disparagement.  Both you and the Company agree not to disparage
the other party, and the other party’s officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that both you and
the Company will respond accurately and fully to any question, inquiry or
request for





3




 

information when required by legal process.  The Company’s obligations under
this Section are limited to company representatives with knowledge of this
provision.  Notwithstanding the foregoing, nothing in this Release shall limit
your right to voluntarily communicate with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, other federal government agency
or similar state or local agency or to discuss the terms and conditions of your
employment with others to the extent expressly permitted by Section 7 of the
National Labor Relations Act.

8.         No Admission.  This Release does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.

9.         Breach.  You agree that upon any material breach of this Release you
will forfeit all amounts paid or owing to you under this Release.  Further, you
acknowledge that it may be impossible to assess the damages caused by your
material violation of the terms of paragraphs 4,  5,  6, and 7 of this Release
and further agree that any threatened or actual material violation or breach of
those paragraphs of this Release will constitute immediate and irreparable
injury to the Company.  You therefore agree that any such breach of this Release
is a material breach of this Release, and, in addition to any and all other
damages and remedies available to the Company upon your breach of this Release,
the Company shall be entitled to an injunction to prevent you from violating or
breaching this Release.

10.      Miscellaneous.  This Release, together with your Employee Proprietary
Information Agreement, constitute the complete, final and exclusive embodiment
of the entire agreement between you and the Company with regard to this subject
matter.  It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  This Release may not be
modified or amended except in a writing signed by both you and a duly authorized
officer of the Company.  This Release will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  If any provision of this Release is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Release and the provision in question will be modified by the
court so as to be rendered enforceable.  This Release will be deemed to have
been entered into and will be construed and enforced in accordance with the laws
of the State of Maryland as applied to contracts made and performed entirely
within the State of Maryland.

[Signature page follows]

 

 



4




 

 

 

 

 

GLYCOMIMETICS, INC.

    

 

 

 

 

 

By:

 

 

 

 

 

 

Date

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

Armand Girard

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Release Agreement

 

